Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
Examiner has reviewed applicant’s instant specification; however, there is no definition of such terminology as follows: “furnace”.  Thus, one ordinary skill in the art before the effective filing date of the invention would look these terms in the dictionary. 
The term “furnace” is defined as “an enclosed structure in which heat is produced (as for heating a house or for reducing ore).”  See dictionary in https://www.merriam-webster.com/dictionary/furnace. 
Since the at least claim 1 does not require any structure in which heat is produced, the “furnace” has been interpreted as an “apparatus”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Billiet (WO 2015150772).
As regarding claim 8, Billiet discloses the claimed invention for a vertical furnace, comprising: a chamber; a fresh gas inlet channel located at an upper end of the chamber; a charging column configured to be received in the chamber, the charging column comprising an upper portion, and a central portion having locations intended to support substrates of a plurality of substrates; and a trapping device comprising at least one material capable of trapping at least some contaminants present in fresh gas introduced into the chamber through the fresh gas inlet, the trapping device including: a circular part positioned on the upper portion of the charging column, the circular part comprising blades regularly distributed over an upper surface of the circular part, and comprising a central opening; and a screen held in the upper portion of the charging column above locations of the central portion intended to support the substrates (annotated figs. 2 and 9).

    PNG
    media_image1.png
    387
    518
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    428
    596
    media_image2.png
    Greyscale

20% to 50% of a diameter of the circular part.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the central opening having a diameter from 20% to 50% of a diameter of the circular part in order to enhance apparatus performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Billiet as modified does not disclose a plurality of screens.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a plurality of screens in order to enhance apparatus performance, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As regarding claim 9, Billiet as modified discloses all of limitations as set forth above.  Billiet as modified discloses the claimed invention except for wherein the blades are removable.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the blades are removable in order to enhance apparatus performance, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

As regarding claim 15, Billiet as modified discloses all of limitations as set forth above.  Billiet as modified discloses the claimed invention for wherein the screen placed in the upper-most location in the upper portion comprises at least one vertical element (about 84 of fig. 8) placed around the central orifice.
As regarding claim 16, Billiet as modified discloses all of limitations as set forth above.  Billiet as modified discloses the claimed invention for wherein at least the screen placed in an upper-most location in the upper portion comprises a central orifice (fig. 8; no number).
As regarding claim 17, Billiet as modified discloses all of limitations as set forth above.  Billiet as modified discloses the claimed invention for wherein the trapping device is removable (fig. 8) when the charging column is in a position for discharging the substrate outside of the chamber.
As regarding claim 18, Billiet as modified discloses all of limitations as set forth above.  Billiet as modified discloses the claimed invention except for wherein the trapping device comprises silicon.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the trapping device comprises silicon in order to enhance apparatus performance, since it has been held to be within the general skill of a worker in the art to .
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 11 contains allowable subject matter because prior art does not teach fairly suggested wherein all or some of the screens positioned between the screen placed in the upper-most location in the upper portion and a screen placed in a lower-most location in the upper portion, each comprise a central orifice, the diameter of which is smaller than that of an orifice of a neighboring screen located directly thereabove.
Claims 12-14 depend on claim 11; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773